COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
DILLARD DEPARTMENT STORES,
INC.,        )
                                                                              )              No.  08-02-00502-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
34th District Court
DAVID GONZALES,                                           )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )                   (TC# 95-10608)
 
 
MEMORANDUM   OPINION
 
Pending before the
Court is the Appellant=s  motion to dismiss
this appeal pursuant to Tex.R.App.P. 42.1(a)(2),
which states:
(a) The appellate court may dispose
of an appeal as follows:
 
                                                              .               .               .
 
(2)        in accordance
with a motion of appellant to dismiss the appeal or affirm the appealed
judgment or order; but no party may be prevented from seeking any relief to
which it would otherwise be entitled.  
 




Appellant has
complied with the requirements of Rule 42.1(a)(2).  The Court has considered this cause on the
Appellant=s motion
and concludes the motion should be granted and the appeal should be
dismissed.  We therefore dismiss the
appeal.
 
 
February
13, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.